                                            Case 3:21-cv-05734-CRB Document 17 Filed 08/04/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4

                                   5                               IN THE UNITED STATES DISTRICT COURT

                                   6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    WILLIAN MATIAS RAUDA,                          Case No. 21-cv-05734-CRB
                                   9                  Plaintiff,
                                                                                       ORDER DENYING MOTION FOR
                                  10            v.                                     TEMPORARY RESTRAINING ORDER
                                                                                       AND PETITION FOR A WRIT OF
                                  11    MERRICK B GARLAND, et al.,                     MANDAMUS
                                  12                  Defendants.
Northern District of California
 United States District Court




                                  13           Willian Matias Rauda petitions this Court for a writ of mandamus and moves for a
                                  14   temporary restraining order. Mr. Matias’s petition and motion seek the same basic relief:
                                  15   an order requiring Defendants (the Attorney General, the Director of the Executive Office
                                  16   for Immigration Review, and the Chairman of the Board of Immigration Appeals (BIA)) to
                                  17   instruct the BIA to adjudicate Mr. Matias’s motion to reopen immigration proceedings by
                                  18   August 13, 2021. The Court concludes that oral argument is unnecessary and denies Mr.
                                  19   Matias’s petition and his motion for a TRO.
                                  20   I.      BACKGROUND
                                  21           The Court has provided more detailed facts in its order denying Mr. Matias’s
                                  22   previous motion for a TRO in a related case. See Case No. 21-cv-3897-CRB Order
                                  23   Denying TRO (dkt. 32). As explained in that order, Mr. Matias is a national of El
                                  24   Salvador who has been residing in the United States since February 2014. See id. at 1. In
                                  25   November 2018, Immigration & Customs Enforcement (ICE) detained Mr. Matias and
                                  26   initiated removal proceedings. Id. at 2. Despite finding that Mr. Matias was credible and
                                  27   had been tortured by Salvadoran authorities on two occasions, the Immigration Judge
                                  28   denied Mr. Matias CAT relief based on changed circumstances in El Salvador. Id. Mr.
                                          Case 3:21-cv-05734-CRB Document 17 Filed 08/04/21 Page 2 of 8




                                   1   Matias unsuccessfully appealed to the BIA and the Ninth Circuit. Id. at 3.
                                   2          On April 22, 2021, Mr. Matias moved to reopen his immigration proceedings so
                                   3   that the BIA could reconsider his request for CAT relief given new developments in El
                                   4   Salvador that, he contends, undermine the agency’s finding that he will not likely be
                                   5   tortured there. Id. To avoid being deported before the BIA ruled on his motion to reopen,
                                   6   Mr. Matias also moved the BIA for an emergency stay of removal. Id. On May 21, 2021,
                                   7   the BIA denied his motion for an emergency stay. Id. Mr. Matias’s motion to reopen
                                   8   remains pending.
                                   9          On May 24, 2021, Mr. Matias petitioned this Court for a writ of habeas corpus “to
                                  10   enjoin Respondents Department of Homeland Security (DHS) from executing his
                                  11   deportation.” See Case No. 21-cv-3897-CRB Pet. (dkt. 1) ¶ 1. He then moved for an
                                  12   emergency temporary restraining order, which would “enjoin” the government “from
Northern District of California
 United States District Court




                                  13   removing” Mr. Matias until the Court ruled on his habeas petition. See Case No. 21-cv-
                                  14   3897-CRB Second Mot. for TRO (dkt. 10) at 9.
                                  15          On June 14, 2021, the Court denied Mr. Matias’s motion. See Case No. 21-cv-
                                  16   3897-CRB Order Denying TRO. The Court acknowledged that, assuming the truth of Mr.
                                  17   Matias’s factual allegations, Mr. Matias faced a likelihood of severe irreparable harm if he
                                  18   was removed to El Salvador. Id. at 10. But the Court explained that 8 U.S.C. § 1252(g)
                                  19   deprived the Court of jurisdiction “to hear any cause or claim by or on behalf of any alien
                                  20   arising from the decision or action by the Attorney General to commence proceedings,
                                  21   adjudicate cases, or execute removal orders against any alien.” Id. at 5. Because Mr.
                                  22   Matias’s claims arose from the government’s “decision or action” to “execute” his removal
                                  23   order, the Court held that § 1252(g) barred the Court from hearing them. Id. The Court
                                  24   further held that applying § 1252(g) to Mr. Matias’s claims did not violate the Suspension
                                  25   Clause. See id. at 9.
                                  26          Mr. Matias’s appeal of the Court’s previous order is pending before the Ninth
                                  27   Circuit, see Notice of Appeal (dkt. 34), and the government has agreed to not deport Mr.
                                  28   Matias until August 13, 2021, see Mandamus Pet. at 7 ¶ 35.
                                                                                    2
                                             Case 3:21-cv-05734-CRB Document 17 Filed 08/04/21 Page 3 of 8




                                   1            On July 27, 2021, Mr. Matias filed the instant petition for a writ of mandamus. See
                                   2   id. at 1. The petition asks the Court to order Defendants “to instruct the [BIA] to render a
                                   3   decision on [the] motion to reopen by no later than August 13, 2021” and to stay Mr.
                                   4   Matias’s removal until the Court can rule on the petition. Id. at 15. The same day, Mr.
                                   5   Matias moved for a temporary restraining order. See Mot. for TRO (dkt. 5). That motion
                                   6   similarly asks the Court to “compel Defendants to rule on his motion to reopen removal
                                   7   proceedings . . . by no later than August 13, 2021” and to stay Mr. Matias’s removal until
                                   8   the Court can rule on the merits of his petition. Id. at 1. The motion for a TRO is now
                                   9   fully briefed. See Opp. (dkt. 14); Reply (dkt. 16).
                                  10   II.      LEGAL STANDARD
                                  11            A TRO is an “extraordinary remedy” that should be awarded only upon a clear
                                  12   showing that the plaintiff (or in this case, the petitioner) is entitled to such relief. See
Northern District of California
 United States District Court




                                  13   Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 22 (2008). The party seeking a TRO
                                  14   must establish: (1) a likelihood of success on the merits; (2) a likelihood of irreparable
                                  15   harm absent preliminary relief; (3) that the balance of equities tips in the plaintiff’s favor;
                                  16   and (4) that an injunction is in the public interest. See id. at 20. Alternatively, the moving
                                  17   party must demonstrate that “serious questions going to the merits were raised,” that “the
                                  18   balance of hardships tips sharply in the [petitioner’s] favor,” and that the other two Winter
                                  19   elements are satisfied. Alliance for Wild Rockies v. Cottrell, 632 F.3d 1127, 1134–35 (9th
                                  20   Cir. 2011) (quotation omitted). The “likelihood of success on the merits ‘is the most
                                  21   important Winter factor.’” Disney Enters., Inc. v. VidAngel, Inc., 869 F.3d 848, 856 (9th
                                  22   Cir. 2017) (quoting Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015)).
                                  23            The federal mandamus statute provides that “[t]he district courts shall have original
                                  24   jurisdiction of any action in the nature of mandamus to compel an officer or employee of
                                  25   the United States or any agency thereof to perform a duty owed to the plaintiff.” 28 U.S.C.
                                  26   § 1361. Mandamus relief is available to compel an officer of the United States to perform
                                  27   a duty only if: (1) the plaintiff's claim is clear and certain; (2) the duty of the officer is
                                  28   nondiscretionary, ministerial, and so plainly prescribed as to be free from doubt; and (3) no
                                                                                        3
                                          Case 3:21-cv-05734-CRB Document 17 Filed 08/04/21 Page 4 of 8




                                   1   other adequate remedy is available. See Agua Caliente Tribe v. Sweeney, 932 F.3d 1207,
                                   2   1216 (9th Cir. 2019) (citing Patel v. Reno, 134 F.3d 929, 931 (9th Cir. 1997)); Fallini v.
                                   3   Hodel, 783 F.2d 1343, 1345 (9th Cir. 1986) (citations omitted).
                                   4          Although a federal agency’s regulations may create judicially enforceable duties,
                                   5   not all agency pronouncements do. See Lowry v. Barnhart, 329 F.3d 1019, 1022 (9th Cir.
                                   6   2003). “To be judicially enforceable, a pronouncement must prescribe substantive rules—
                                   7   not interpretative rules, general statements of policy or rules of agency organization,
                                   8   procedure[,] or practice, and must have been promulgated pursuant to a specific statutory
                                   9   grant of authority and in conformance with the procedural requirements imposed by
                                  10   Congress.” Id. (quotation omitted) (emphasis in original).
                                  11   III.   DISCUSSION
                                  12          The Court previously rejected Mr. Matias’s argument that the Court could order
Northern District of California
 United States District Court




                                  13   ICE to not deport Mr. Matias until the BIA rules on his motion to reopen. See Case No.
                                  14   21-cv-3897-CRB Order Denying TRO. The Court now considers whether the Court can
                                  15   effectively order the BIA to rule on Mr. Matias’s motion to reopen before ICE deports Mr.
                                  16   Matias. Although Mr. Matias’s new claim involves slightly different legal issues, the
                                  17   answer remains no.
                                  18          A.     Jurisdiction
                                  19          It is widely accepted “the specific” typically overrides “the general” in statutory
                                  20   interpretation. RadLAX Gateway Hotel, LLC v. Amalgamated Bank, 566 U.S. 639, 645
                                  21   (2012) (quoting Morales v. Trans World Airlines, Inc., 504 U.S. 374, 384 (1992)). Thus,
                                  22   although Congress has generally given district courts jurisdiction to rule on mandamus
                                  23   actions seeking to “compel” a federal “agency . . . to perform a duty owed to the plaintiff,”
                                  24   28 U.S.C. § 1361, the Court must consider whether the specific jurisdictional provisions of
                                  25   the Immigration and Nationality Act (as amended by the REAL ID Act of 2005) deprive
                                  26   the Court of jurisdiction here.
                                  27          Under 8 U.S.C. § 1252(b)(9), “[j]udicial review of all questions of law and fact
                                  28   . . . arising from any action taken or proceeding brought to remove an alien from the
                                                                                     4
                                             Case 3:21-cv-05734-CRB Document 17 Filed 08/04/21 Page 5 of 8




                                   1   United States under this subchapter shall be available only in judicial review of a final
                                   2   order under this section.” And under 8 U.S.C. § 1252(a)(5), judicial review of a final order
                                   3   is available only via “a petition for review filed with an appropriate court of appeals.”
                                   4   “Taken together, § 1252(a)(5) and § 1252(b)(9) mean that any issue—whether legal or
                                   5   factual—arising from any removal-related activity can be reviewed only through the PFR
                                   6   [petition for review] process.” J.E.F.M. v. Lynch, 837 F.3d 1026, 1031 (9th Cir. 2016)
                                   7   (emphasis in original). These provisions thus “consolidate judicial review of immigration
                                   8   proceedings into one action in the court of appeals.” Id. (quoting INS v. St. Cyr, 533 U.S.
                                   9   289, 313 & n.3 (2001)) (internal quotation marks omitted).
                                  10            These provisions prevent the Court from ruling on the merits of Mr. Matias’s
                                  11   mandamus petition and motion for a temporary restraining order. Mr. Matias argues that
                                  12   the BIA has unreasonably delayed adjudication of his motion to reopen. See Mandamus
Northern District of California
 United States District Court




                                  13   Pet. at 13 ¶ 65; Mot. for TRO at 3, 5, 6, 7, 8, 9. The question whether the BIA has
                                  14   unreasonably delayed adjudication of Mr. Matias’s motion to reopen is a question of law
                                  15   or fact “arising from” the “proceeding brought to remove” Mr. Matias. See 8 U.S.C.
                                  16   § 1252(a)(5). Because Mr. Matias’s motion to reopen is part of those proceedings,
                                  17   questions regarding the BIA’s adjudication of that motion arise from those proceedings.
                                  18            Jennings v. Rodriguez is not to the contrary. See 138 S. Ct. 830 (2018). Jennings
                                  19   held that the question whether detained aliens have a statutory right to periodic bond
                                  20   hearings does not “arise from” any action taken or proceeding brought to remove the aliens
                                  21   because “cramming judicial review” of legal questions regarding detention and only
                                  22   peripherally related to actual removal proceedings “would be absurd.” Id. at 840. Here, it
                                  23   is far from absurd to conclude that a legal question about the BIA’s adjudication of a
                                  24   motion to reopen a removal proceeding arises from that proceeding.
                                  25            Accordingly, this Court lacks jurisdiction over Mr. Matias’s petition for a writ of
                                  26   mandamus and motion for a TRO.1
                                  27

                                  28   1
                                           The Court need not address whether 8 U.S.C. § 1252(g) also deprives the Court of jurisdiction.
                                                                                        5
                                          Case 3:21-cv-05734-CRB Document 17 Filed 08/04/21 Page 6 of 8



                                              B.      Merits
                                   1
                                              If the Court had jurisdiction to address the merits of Mr. Matias’s petition and
                                   2
                                       motion, the Court would nonetheless deny them. The Court provides this analysis for the
                                   3
                                       benefit of the parties.
                                   4
                                              Here, Mr. Matias has no “clear and certain” claim to the relief sought, and “the
                                   5
                                       duty” of the BIA is not “nondiscretionary, ministerial, and so plainly prescribed as to be
                                   6
                                       free from doubt.” Agua Caliente Tribe, 932 F.3d at 1216. Therefore, the Court could not
                                   7
                                       grant Mr. Matias “the extraordinary remedy of mandamus.” Cheney v. U.S. Dist. Court
                                   8
                                       for Dist. of Columbia, 542 U.S. 367, 380 (2004) (quotation omitted).
                                   9
                                              Relevant agency regulations create no judicially enforceable duty to adjudicate a
                                  10
                                       motion to reopen within a particular timeframe. See Lowry, 329 F.3d at 1022. Under 8
                                  11
                                       C.F.R. § 1003.1(e)(8), the BIA must act “promptly,” issue decisions “with a priority for
                                  12
Northern District of California




                                       . . . detained aliens,” and “dispose of all cases assigned to a single Board member within
 United States District Court




                                  13
                                       90 days of completion of the record.” But the same regulation clarifies that these “time
                                  14
                                       limits . . . reflect an internal management directive . . . and shall not be interpreted to
                                  15
                                       . . . create any substantive or procedural rights enforceable . . . in any court of law or
                                  16
                                       equity.” 8 C.F.R. § 1003.1(e)(8)(vi). Thus, in establishing internal goals for disposing of
                                  17
                                       cases and motions, the executive branch was careful not to create judicially enforceable
                                  18
                                       duties for itself.
                                  19
                                              Nor does the Administrative Procedure Act impose a mandatory duty on the BIA to
                                  20
                                       adjudicate Mr. Matias’s motion by August 13. Mr. Matias argues that because under 5
                                  21
                                       U.S.C. § 706(1) “[t]he reviewing court shall . . . compel agency action unlawfully withheld
                                  22
                                       or unreasonably delayed,” this Court should compel the BIA to rule on his motion. The
                                  23
                                       parties agree that if the Court were to reach this question, the Court would answer it by
                                  24
                                       weighing the six considerations articulated by the D.C. Circuit in Telecomms. Research
                                  25
                                       and Action Ctr. v. FCC:
                                  26
                                  27                  (1) the time agencies take to make decisions must be governed by a rule of
                                                      reason,
                                  28                  (2) where Congress has provided a timetable or other indication of the speed
                                                                                       6
                                          Case 3:21-cv-05734-CRB Document 17 Filed 08/04/21 Page 7 of 8




                                                     with which it expects the agency to proceed in the enabling statute, that
                                   1
                                                     statutory scheme may supply content for this rule of reason,
                                   2                 (3) delays that might be reasonable in the sphere of economic regulation are
                                                     less tolerable when human health and welfare are at stake,
                                   3                 (4) the court should consider the effect of expediting delayed action on
                                   4                 agency activities of a higher or competing priority,
                                                     (5) the court should also take into account the nature and extent of the
                                   5                 interests prejudiced by delay, and
                                                     (6) the court need not find any impropriety lurking behind agency lassitude
                                   6
                                                     in order to hold that agency action is unreasonably delayed.
                                   7   750 F.2d 70, 79–80 (D.C. Cir. 1984); see Mot. for TRO at 7; Opp. at 11; see also In re
                                   8   Pesticide Action Network N. Am., Natural Res. Def. Council, Inc., 798 F.3d 809, 813 (9th
                                   9   Cir. 2015) (applying this standard).
                                  10          These factors do not clearly and certainly favor Mr. Matias and thus cannot support
                                  11   granting mandamus relief. Congress has not provided a timetable for adjudicating motions
                                  12   to reopen. And while the government concedes that the BIA must adjudicate motions “at a
Northern District of California
 United States District Court




                                  13   reasonable pace,” Opp. at 11, there is scant reason to think that the BIA’s pace is
                                  14   unreasonable given the agency’s resources and the volume of matters before it. Of course,
                                  15   Mr. Matias’s welfare is on the line, and any delay beyond August 13 prejudices his
                                  16   interests. The stakes for him could hardly be higher. But that may be true for many aliens
                                  17   with matters pending before the BIA. Mr. Matias also implicitly acknowledges that, as of
                                  18   the date of this order, his motion to reopen has been pending for roughly the average
                                  19   amount of time that it takes for the BIA to decide an appeal. See Habeas Pet. at 11–12
                                  20   ¶ 55. In these circumstances, if it had jurisdiction, the Court would be unable to conclude
                                  21   with the required certainty that the agency’s delay is unreasonable—particularly given the
                                  22   Court’s lack of insight into the agency’s resources and priorities. Accordingly, if it had
                                  23   jurisdiction, the Court would not take the extraordinary step of instructing a coequal
                                  24   branch of government how to carry out its duties.
                                  25                                                 *
                                  26          Given the Court’s prior ruling that it could not order the executive branch to
                                  27   forestall Mr. Matias’s deportation pending the executive branch’s adjudication of his
                                  28
                                                                                     7
Case 3:21-cv-05734-CRB Document 17 Filed 08/04/21 Page 8 of 8
